This was a seizure of $70,000 worth of Southern bonds, the property of Mr. Guthrie, stopping at the Fifth Avenue Hotel. The jury, by direction of the court, rendered a verdict restoring the property to the claimant, the judge (SMALLEY, District Judge) charging that the confiscation act oí July 13, 1861 [12 Stat. 255] under which the [sixty-one] bonds were seized, was a revenue act, and covered only goods, chattels, wares, and merchandise, ■or such property as was properly cognizable under the revenue act; that it did not embrace choses in action, such as bonds, stocks, ■&c., nor any money.